Citation Nr: 9935910	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  95-19 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of overpayment of Chapter 
34 education benefits in the original amount of $1,704.40.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The appellant had active military service from October 1964 
to October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1994 
decision by the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied waiver 
of recovery of a $1,704.40 overpayment of Chapter 34 
education benefits.  The appellant's request for a waiver was 
denied because it was not timely filed.

In March 1997, the Board remanded this case for additional 
development.  As noted in that Remand, the appellant had 
raised the issue of the propriety of the debt.  In a 
statement received in March 1983, he disputed that his debt 
was "for the sum that the goverment [sic] is now 
requesting."  He asked that the RO "please check to see if 
[the] amount was correct."  The Board's 1997 Remand 
instructed the RO to adjudicate the propriety of creation of 
the overpayment at issue.

However, the RO did not comply with the directives of the 
Board's 1997 Remand.  See Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  A Board remand confers upon the appellant the right 
to compliance with the remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, although the Board 
sincerely regrets the further delay in this case that has 
been pending for several years, it is necessary to again 
remand this claim.

The appellant has clearly disputed the amount of the debt in 
question, and has thereby raised the issue of the propriety 
of creation of the overpayment.  A debtor may dispute the 
amount or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  See 38 C.F.R. § 1.911(c)(1) (1999).  An informal 
dispute as to the amount or existence of the debt is defined 
in Department regulations as a communication in writing that 
questions whether the amount is accurate.  Id.  

In light of the appellant's contentions, the Committee must 
address the issue of the amount of the debt in concert with 
the waiver claim.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991); Smith v. Derwinski, 1 Vet. App. 267 (1991).  The two 
issues are inextricably intertwined because adjudication of 
the issue of the amount of the debt may affect the merits and 
outcome of an adjudication of the waiver issue.  This is 
because a grant or denial of a waiver presupposes the 
propriety of the creation of the overpayment in the first 
instance.  Cf. Narron v. West, No. 98-150 (U.S. Vet. App. 
December 9, 1999); see also Parker v. Brown, 7 Vet. App. 116 
(1994)(finding that a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board).  It is necessary that 
the RO adjudicate this claim.  However, the issue of the 
propriety of the debt will be returned to the Board only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  

Accordingly, this case is REMANDED for the following:

Adjudicate the appellant's claim 
concerning the amount and propriety of 
the creation of the overpayment, 
undertaking such development as is 
necessary in order to adjudicate the 
issue and address the specific 
contentions raised by the appellant.  
Provide an accounting to the appellant, 
explaining the amount of the overpayment 
and how it was calculated.  If the 
determination is adverse to the 
appellant, notify him and his 
representative of the determination and 
of his appellate rights, and inform him 
that he must perfect an appeal of this 
issue if he wants the Board to consider 
it in conjunction with the current 
appeal, and notify him of the time limit 
within which he must do so.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (1999).  Allow an appropriate 
period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


